UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4956


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM DEAN CHAPMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cr-00233-GBL-1)


Submitted:   June 27, 2014                    Decided:   July 11, 2014


Before WILKINSON and    NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


April E. Fearnley, FEARNLEY LAW PLLC, Vienna, Virginia, for
Appellant. Dana J. Boente, Acting United States Attorney, Chad
Golder, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Dean Chapman pleaded guilty pursuant to a plea

agreement to one count of wire fraud, in violation of 18 U.S.C.

§ 1343 (2012).       Chapman contends that he did not knowingly and

voluntarily waive his right to counsel for the purpose of his

motion to withdraw his guilty plea.              He further contends that

the district court abused its discretion in denying the motion

to withdraw the guilty plea.            Also, he challenges the court’s

findings under the Sentencing Guidelines.                We affirm in part,

and because we will enforce the appeal waiver, dismiss in part.

            A defendant may waive his right to counsel so long as

the waiver is knowing and voluntary.                Johnson v. Zerbst, 304

U.S. 458 (1938).      The determination of whether there has been an

intelligent waiver of the right to counsel must depend, in each

case, upon the particular facts and circumstances surrounding

the case, including the background, education, sophistication,

experience, the conduct of the accused and the stage of the

proceeding.      Id. at 464; Iowa v. Tovar, 541 U.S. 77, 88 (2004).

In   deciding    whether    the    defendant’s     waiver   of    counsel     was

sufficient, an appellate court should examine the entire record.

United States v. Singleton, 107 F.3d 1091, 1097 (4th Cir. 1997).

This   circuit    holds    that   no   particular    interrogation      of    the

defendant is required, so long as the court warns the defendant

of   the   dangers   of   self    representation    so   that    he   makes   his

                                       2
choice with his eyes open.               United States v. King, 582 F.2d 888,

890 (4th Cir. 1978).

              We have reviewed the record, and given the stage of

the    proceeding,         Chapman’s       educational           background       and    work

experience,        the     district      court’s      familiarity       with      Chapman’s

motion to withdraw, there being little risk of complex legal

issues and Chapman’s knowledge regarding the legal standard for

a motion to withdraw a plea and the factors that are considered

by the court, we conclude that Chapman’s waiver of his right to

counsel was knowing and voluntary.

              We    review       the   denial    of    a    motion     to   withdraw     the

guilty plea for abuse of discretion.                    United States v. Ubakanma,

215 F.3d 421, 424 (4th Cir. 2000).                    A defendant bears the burden

of demonstrating to the district court’s satisfaction that a

“fair and just reason” supports the request to withdraw.                                 Fed.

R.    Crim.   P.     11(d)(2)(B).          There      are       six   factors     that   are

considered         when    determining      whether         a    defendant      should     be

permitted to withdraw the plea.                  See United States v. Moore, 931

F.2d   245,    248        (4th    Cir.   1991).        The      factors     are    whether:

(1) the defendant has offered credible evidence that his plea

was not knowing or voluntary; (2) the defendant has credibly

asserted his legal innocence; (3) there has been a delay between

the entering of the plea and the filing of the motion; (4) the

defendant has had close assistance of competent counsel; (5) the

                                             3
withdrawal will cause prejudice to the government; and (6) the

withdrawal    will     inconvenience         the    court      and    waste      judicial

resources.     Id.     Factors One, Two and Four carry the most weight

when deciding whether there is a fair and just reason to grant

the motion.     United States v. Sparks, 67 F.3d 1145, 1154 (4th

Cir. 1995).     Moreover, the key in determining whether a motion

to withdraw should be granted is whether the plea hearing was

properly conducted under Rule 11.                  United States v. Puckett, 61

F.3d 1092, 1099 (4th Cir. 1995).

            We have reviewed the record, the plea colloquy and the

district court’s reasons for denying Chapman’s motion.                           We note

that Chapman’s guilty plea was knowing and voluntary, that he

failed to credibly assert his legal innocence, that the delay

was   inordinate,      that    at   the      time    of   the    plea     Chapman     was

assisted by counsel, and that granting the motion would have

prejudiced     the    Government       and      caused     a    waste     of     judicial

resources     had    the     Government        chosen     to    proceed     to    trial.

Accordingly, we conclude that the district court did not abuse

its discretion in denying the motion.

            Chapman’s challenge to his sentence is foreclosed by

his appeal waiver.           Chapman agreed to waive his right to appeal

the   conviction        and     “any      sentence        within      the      statutory

maximum[.]”         (Joint    Appendix    (“J.A.”)        at   21).     Chapman      also



                                           4
acknowledged during the plea colloquy that he was waiving his

right to appeal whatever sentence was imposed.                  (J.A. at 48).

           We review the validity of an appellate waiver de novo.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied, 134 S. Ct. 126 (2013).                We “generally will enforce a

waiver . . . if the record establishes that the waiver is valid

and that the issue being appealed is within the scope of the

waiver.”       United States v. Thornsbury, 670 F.3d 532, 537 (4th

Cir. 2012) (internal quotation marks and alteration omitted).                       A

defendant’s waiver is valid if he agreed to it “knowingly and

intelligently.”       United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).          “Although the validity of an appeal waiver

often depends on the adequacy of the plea colloquy, the issue

ultimately     is   evaluated     by   reference     to   the    totality    of   the

circumstances,”       United States v. Davis, 689 F.3d 349, 355 (4th

Cir.   2012)    (internal    quotation       marks   omitted),     such     as    “the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea   agreement.”          Thornsbury,       670    F.3d   at     537    (internal

quotation marks omitted).

           Based     on     the   totality      of    the   circumstances,         we

conclude that Chapman knowingly and voluntarily waived his right

to appeal whatever sentence was imposed and at the Government’s



                                         5
urging, will enforce the waiver.          Thus, we dismiss the appeal

from that part of the judgment imposing sentence.

           Accordingly, we affirm in part and dismiss in part.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                          AFFIRMED IN PART;
                                                          DISMISSED IN PART




                                     6